DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous Notice of Allowability has been vacated a non-final rejection reapplied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Clark et al. (US 20160052382).

Clark et al. (US 20160052382) discloses a hybrid vehicle comprising:
an engine(14)
a drive wheel(22a,22b) driven by the engine when connected to the engine;
a CVT transmission(30,32,34) for driving the driven wheel that changes engine power through a continuous range of gear ratios;
an electric motor(58) for driving the wheel when connected to said electric motor;
a transaxle linked to the drive wheel, the transaxle comprising;
an input shaft(28) with a first end connected to the output of the CVT and a second end connected to the electric motor;
a clutch (76) interposed between the input shaft and the electric motor;
wherein the clutch, the input shaft and the motor shaft are coaxial aligned when the clutch is engaged.
Regarding claim 3 Clark et al. disclose a controller (68) controls the vehicle in a power assist mode where the electric engine supplies torque and the clutch (76) is engaged. See paragraph 0024.

3.  further disclose disclosing a controller (68) controls the vehicle in a power assist mode where the electric engine supplies torque and the clutch (76) is engaged. See paragraph 0024.

4.
wherein when a regeneration mode is selected by the drive mode selection device, the
controller does not operate the electric motor and engages the clutch.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al as applied to claim 1 and further in view of Nakamura et al. (20150148174)
	Claim 2 is rejected under 35 USC 103 by Clark et al. as applied to claim 1 and further in view of Nakamura et al.
Clark discloses the limitations of claim 1 as above they further disclose the the motor shaft, the clutch (76) and the electric motor being assembled as a motor and clutch assembly.  Clark et al. does not teach all components are located within a housing.  Nakamura teaches a transaxle assembly with various parts including a motor a clutch (34) and various transmission gearing members all of which are enclosed in housing 28.  It would have been obvious at the time of filing to Modify Clark et al. by housing all elements of the transaxle as taught by Nakamura et al. in order to protect them from road debris and the elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655